FILED
                             NOT FOR PUBLICATION                            APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FAVIOLA PEREZ-ROBLES,                            No. 09-72529

               Petitioner,                       Agency No. A071-638-175

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Faviola Perez-Robles, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying her motion to reopen deportation proceedings

conducted in absentia in 1991. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Perez-Robles’ contention that the IJ should

have equitably tolled the time limitation for her motion to reopen, and her

contention that the IJ violated due process by failing to consider some of her

evidence, because she failed to exhaust these contentions before the agency. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      To the extent Perez-Robles challenges the IJ’s decision not to exercise her

sua sponte authority to reopen proceedings, we lack jurisdiction to consider this

claim. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      09-72529